                                                                                                                       Brookfield Place
                                                                                                            200 Vesey Street, 20th Floor
                                                                                                                   New York, NY 10281
                                                                                                              Telephone: 212-415-8600
                                                                                                                    Fax: 212-303-2754
                                                                                                                    www.lockelord.com


                                                                                                                    Aileen E. McTiernan
                                                                                                        Direct Telephone: 212-912-2829
                                                                                                               Direct Fax: 855-595-1186
                                                                                                        aileen.mctiernan@lockelord.com



July 24, 2019
                                                                              MEMORANDUM ENDORSED ORDER:
VIA ELECTRONIC MAIL                                                           Granted.
                                                                              SO ORDERED.
Hon. Sean H. Lane
                                                                              Dated: August 13, 2019
United States Bankruptcy Judge
United States Bankruptcy Court                                                /s/ Sean H. Lane
300 Quarropas Street                                                          United States Bankruptcy Judge
White Plains, New York 10601

       Re:       Justo Reyes v. Wells Fargo Bank, N.A.
                 Adv. No.: 19-08248-shl

                 Karen Jackson v. Wells Fargo Bank, N.A.
                 Adv. No.: 19-08249-shl

Dear Judge Lane:

We represent defendant Wells Fargo Bank, N.A., Inc. (“Wells Fargo”) in the above-captioned
matters and write to request that the Court enter an order commemorating the parties’ agreement
to extend the time for Wells Fargo to respond to the Amended Complaint to August 19, 2019.

Plaintiffs filed their Amended Complaint on July 15, 2019. Wells Fargo’s deadline to file its
response to the Amended Complaint is currently set for July 29, 2019. This is the first request to
extend Wells Fargo’s deadline to respond to the Amended Complaint and all parties consent to
this application.

Respectfully yours,

/s/Aileen E. McTiernan

Aileen E. McTiernan

cc:    Linda Tirelli, Esq. (via electronic mail)
       Tom Zimmerman, Esq. (via electronic mail)
       Javier Merino, Esq. (via electronic mail)




             Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles
         Miami | New Orleans | New York | Princeton | Providence | San Francisco | Stamford | Washington DC | West Palm Beach
